Citation Nr: 0621637	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a puncture 
wound of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2004, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the St. Petersburg RO.  A 
transcript of that hearing is of record.

When the case was last before the Board in November 2004, it 
was remanded for additional development.

In June 2005, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDING OF FACT

The veteran has chronic callus formation on his right foot 
due to a puncture wound sustained in service.


CONCLUSION OF LAW

Right foot disability was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the veteran has been afforded the 
required notice, to include notice concerning the disability 
evaluation and effective date elements of the claim, and that 
all indicated development of the record has been completed.  
Moreover, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further development of the 
record is required.  


Factual Background

Service medical records show that in July 1944 the veteran 
sustained a wound to the plantar surface of his left foot 
when he accidentally stepped on a nail.  The diagnosis was 
cellulitis, acute, non-suppurative, left foot, moderate.  

In a July 1947 sworn statement, the veteran stated that he 
applied for outpatient treatment for a left foot condition in 
1943.  

A December 2001 VA examination report notes a diagnosis of 
history of metallic foreign body on the right plant with 
moderately, large, and very tender corn at the residual.  An 
X-ray study was negative for any radiopaque foreign body, but 
did disclose calcification of the calcaneal tendon.  In an 
addendum, the December 2001 examiner also stated that the 
veteran had severe onychomycosis of the toes on both feet.

VA outpatient treatment records dated from 2001 to 2005 note 
the veteran's complaints of right foot pain and treatment for 
a plantar callus of the right foot.  

A December 2005 VA examination report notes that the claims 
folder was reviewed by the examiner.  The examiner stated 
that the veteran has recurrent chronic callus formation on 
the bottom of the right foot, which is tender to any amount 
of pressure as well as to standing and walking.  Under the 
instructed guidelines, in which the examiner was told to 
assume the in-service foot injury was to the right foot, the 
examiner opined that the current right foot disability is 
related to the in-service injury because there is no other 
explanation for the condition and because the foot injury in 
service was significant, was associated with infection, and 
required hospitalization at the time.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the service medical records indicate that the in-
service injury was to the veteran's left foot, the veteran 
has stated repeatedly that the injury was actually to the 
right foot.  There is no medical evidence of a current left 
foot disability and the Board has found the veteran's 
statements to be credible.  Accordingly, the Board concludes 
that the veteran did sustain a puncture wound of his right 
foot in service, as contended.  

Moreover, there is a VA medical opinion of record stating 
that, assuming the in-service injury was to the right and not 
the left foot, the current right foot disability is related 
to that injury.  The VA examiner went on to say that there is 
no other explanation for the current right foot disability.  
The VA examiner also stated that because of the seriousness, 
to include infection, of the original foot injury, it makes 
sense that the current right foot disability is the result of 
that in-service injury.  There is no medical opinion to the 
contrary.  

Accordingly, the Board concludes that the veteran is entitled 
to service connection for the recurrent callus formation 
resulting from the service puncture wound.


ORDER

Entitlement to service connection for residuals of a puncture 
wound of the right foot is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


